Case 1:17-cr-00630-ER Document 140-4 Filed 10/07/19 Page 1 of 5



                               
                               
                               
                               
                               
                               
                               
                               
                               
                               


           (;+,%,7'
                                                                  
                               
           Case 1:17-cr-00630-ER Document 140-4 Filed 10/07/19 Page 2 of 5


                                  DEPARTMENT OF THE TREASURY
                                     Internal Revenue Service
                                       Criminal Investigation

                                     Memorandum of Interview

Investigation #:                                     Location: Bank of Ireland
Investigation Name:          MARK SCOTT                            2 Burlington Plaza, Dublin, Ireland
Date:                        March 28, 2019
Time:                        Apx 2:40 pm GMT
Participant(s):              Greg Begley, Witness
                             Carol Sinclair, Assurance & Risk, BoI
                             Christopher DiMase, AUSA
                             Nicholas Folly, AUSA
                             Julieta Lozano, SAUSA
                             Ron Shimko, FBI Special Agent
                             John Abram, IRS-CI Special Agent
                             Leo Rovensky, IRS-CI Special Agent

   On the above date and approximate time, the above-mentioned parties met to conduct
   an interview of Greg Begley (hereinafter Begley). The above mentioned parties
   formally introduced themselves and began the interview. Begley provided the
   following information:

       1. Begley went to college at the National University of Ireland Galway. He earned
          a master’s degree in Corporate Strategy. After graduation, Begley spent some
          time traveling. After his travels, Begley started working at a local Bank of
          Ireland (BoI) branch as a financial advisor.
       2. Begley worked in the branch for the first 2 years that he was at BoI. Begley
          then transferred to the corporate side of BoI to work in the Foreign Direct
          Investment (FDI) group under Derek Collins (Collins). Begley spent 1 ½ years
          in the FDI group before moving to the audit division of BoI.
       3. Begley spent another 1 ½ years in the audit division. He was then recruited by
          a headhunting company to go work for KBC Bank. Begley is currently working
          for KBC Bank as a financial analyst.
       4. During his time working in the FDI group, Begley’s responsibilities were to
          assist in the opening of bank accounts after a customer joins the bank.
       5. Begley reported directly to Chen Tran and Chen Tran reported directly to
          Collins. Deirdre Ceannt (Ceannt) was senior to Begley and reported to a
          different supervisor than Begley. Her responsibilities were related to customer
          relationships.

   Begley was presented with 2 binders containing BoI documents and records. The
   binders were organized by numbered tabs. Begley’s memorialized responses during
   the remainder of the interview are correlated to specific tab numbers as reflected in
   this memorandum.

    Memorandum Page 1 of 4                                                    U.S. Treasury Criminal Investigation

                                                                                                   3501-001
           Case 1:17-cr-00630-ER Document 140-4 Filed 10/07/19 Page 3 of 5


       6. Tab 1 – This is an introduction from the law firm Mason Hayes. This was the
           first time that Begley learned of the client MARK SCOTT (SCOTT). Begley is
           not sure if there was a phone call associated with the email.
       7. Tab 2 – SCOTT sent a Certificate of Incorporation, KYC documents, and a
           filled-out questionnaire. Begley then input the information from the documents
           into BoI’s system called KYC Net.
       8. Tab 3 – More KYC documents that SCOTT sent. Begley would upload them
           into KYC Net.
       9. Tab 4 – Additional information for KYC Net. Begley does not remember the
           name David Pike. Begley recognized David Pike’s passport, but the name did
           not ring a bell.
       10. Tab 5 – Begley was not involved in this correspondence, just CC’d.
       11. Tab 6 – Additional KYC documents that Begley input into KYC Net. Begley only
           reviewed the structure of the mission statement and the forms to make sure
           they are filled out correctly. Begley did not review the documents for
           substance.
       12. Tab 13 – This was correspondence after SCOTT met in person at BoI with
           Collins and Ceannt. Begley does not know if anyone else was present at that
           meeting, does not know what was discussed at the meeting, and has not seen
           any notes from that meeting.
       13. Tab 17 – Begley remembered receiving information for two new entities.
           Begley believes that the account opening process triggered Enhanced Due
           Diligence (EDD) requirements. Therefore, more records had to be provided for
           the MLRO. Begley would forward the questions that had to be asked because
           of EDD. Begley does not know if being a 25% Ultimate Beneficial Owner (UBO)
           would be classified as a high-risk account. Begley again reviewed the new
           entity forms for accuracy and not for substance. Begley knows that EDD could
           be triggered when clients have operations in certain jurisdictions. BVI would be
           considered a high-risk jurisdiction. FACTA is a form that must be filled out for
           tax purposes. Begley reviewed the handwritten form for the company
           Tradenext for accuracy and not for substance.
       14. Tab 18 – Begley is not familiar with the name Irina Dilkinska, does not know
           who she is, and has never spoken with her.
       15. Tab 19 – Begley never met SCOTT in person and was referring to BoI in
           general. Begley is not sure who asked for more documents from SCOTT, but
           he was just being a middle man.
       16. Tab 20 – Begley did not review the documents related to missing signatures for
           Irina Dilkinska. He just forwarded them.
       17. Tab 21 – Begley thinks this correspondence may have been related to asking
           about SCOTT’s source of funds. Begley does not recall understanding what the
           requests for information were about. He thinks Ceannt may have asked him to
           reach out to SCOTT and he just did as she asked him. Begley understands
           source of funds to refer to how SCOTT earned money.
       18. Tab 22 – Additional source of funds documents.
       19. Tab 23 – Laura Kearney is someone from the Mason Hayes law firm. Laura
           Kearney is providing more forms for KYC Net to open additional accounts.
       20. Tab 24 – Begley does not remember what Form B10 is. Begley thinks that
           CRO refers to when a company registers with a government.

Memorandum Page 2 of 4                                               U.S. Treasury Criminal Investigation
           Case 1:17-cr-00630-ER Document 140-4 Filed 10/07/19 Page 4 of 5


       21. Tab 25 – Begley probably asked for the Fenero chart for KYC Net and did not
           review it for substance.
       22. Tab 26 – Begley asked SCOTT to sign and date the company structure graph
           because it was a requirement by BoI.
       23. Tab 27 – Begley is not sure what the term LOI means.
       24. Tab 28 – Self explanatory.
       25. Tab 29 – SCOTT says in email that he is the only director but may be adding 1
           or 2 more directors at a later date.
       26. Tab 30 – SCOTT is answering more questions for KYC Net that may have been
           requested to be asked by the MLRO.
       27. Tab 31 - SCOTT providing bond.
       28. Tab 32 – There was a mistake in the organizational chart and Begley sent an
           email request for the correction.
       29. Tab 33 – Self explanatory.
       30. Tab 34 – Self explanatory questions regarding a surety bond.
       31. Tab 35 – This was a compliance matter, but Begley does not remember who
           asked the question.
       32. Tab 36 – This was a re-sent request to a different email address. There are
           ways to ask questions through KYC Net and there is a way to generate a due
           diligence report on KYC Net. In order to see a message from KYC Net, you
           must log into KYC Net. Begley forwarded seed investor information to Ceannt.
       33. Tab 37 – Previously reviewed.
       34. Tab 38 – Begley writes in this email that SCOTT is the initial and sole investor.
           Begley could not recall how he learned that. It is possible that SCOTT provided
           this information to Ceannt and Ceannt verbally told him because they all sat
           close to each other in the office. Begley did not have personal knowledge that
           SCOTT was the initial and sole investor.
       35. Tab 39 – SCOTT responds to a request for AML control. Begley provided that
           response to BoI compliance.
       36. Tab 40 – Begley said that someone from BoI compliance would have asked him
           for this information based on EDD. Begley shared SCOTT’s response back to
           compliance. Begley did not always CC Ceannt on emails because she also has
           access to KYC Net. Begley said that Collins does not know how to access KYC
           Net.
       37. Tab 41 – SCOTT attached account opening paperwork. Begley would usually
           bring down the account opening paperwork to the account opening team. The
           email shows that SCOTT most likely passed KYC requirements. Begley did not
           carefully review these documents.
       38. Tab 42 – Self explanatory.
       39. Tab 43 – Begley asks SCOTT for some missing documents, such as the online
           account form and FATCA.
       40. Tab 44 – SCOTT attaches the missing documents.
       41. Tab 45 – Self explanatory. Ultimately, SCOTT opened 2 Euro accounts and 1
           British Pound account.
       42. Tab 46 – This refers to a TIN, which Begley believes to be a U.S. Tax
           Identification Number. Ireland rules require that to be provided.
       43. Tab 47 – Confirmation that accounts opened.
       44. Tab 48 – Begley is communicating with David Pike. Begley does not recall

Memorandum Page 3 of 4                                                U.S. Treasury Criminal Investigation
           Case 1:17-cr-00630-ER Document 140-4 Filed 10/07/19 Page 5 of 5


           David Pike’s role in SCOTT’s company.
       45. Tab 49 – This is an international payment transfer. SCOTT filled out this form.
           Begley reviewed it for accuracy and not substance. Begley would not be the
           one to clear these payments. They require the signatures of 2 senior BoI
           employees. Begley believes that 2 people at Ceannt’s level or above could sign
           off on an international payment transfer using a 4-digit signature. Once signed
           off on, the form would then be provided to the bank’s CRM division. Begley
           would not know if this transfer was for a business purpose.
       46. Tab 50 – Self explanatory.
       47. Tab 51 – Someone else decided the 10,000 Euro charge. Begley said that in
           this case it was Collins.
       48. Tab 52 – Email to Jennifer Finnigan, a BoI employee, to debit accounts for the
           fees.
       49. Tab 53 – Same as 52.
       50. Tab 54 – Begley is saying that another FX account was opened and that means
           more income for the bank.
       51. Tab 55 – Begley did not know what Special Purpose Vehicles were for.
       52. Begley stated that he did not notice any red flags or have any concerns while
           dealing with SCOTT. Begley added that he was not a relationship manager.

   The interview concluded at approximately 4:20 p.m.




                                                    Leo Rovensky
                                                    Special Agent




Memorandum Page 4 of 4                                               U.S. Treasury Criminal Investigation
